Citation Nr: 0906121	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-24 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a claimed acquired 
psychiatric disorder.  



REPRESENTATION

Veteran represented by:	David Huffman, Attorney  



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1979 to December 
1980.  He also served from October 1981 to May 1983 when he 
was discharged under other than honorable conditions.  An 
October 1984 Administrative Decision held the veteran's 
discharge was dishonorable.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO rating decision.  

The Veteran testified before the undersigned Veterans Law 
Judge in November 2008.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The Veteran testified before the undersigned Veterans Law 
Judge about his in-service and his post-service psychiatric 
treatment.  

An October 2008 private psychological evaluation diagnosed 
the Veteran with post-traumatic stress disorder (PTSD), major 
depressive disorder, generalized anxiety disorder, panic 
disorder with agoraphobia, and alcohol dependence in 
sustained full remission.  

However, the private psychologist's diagnoses and opinions 
were based on both periods of the Veteran's service and since 
the Veteran's second period of service is dishonorable it 
cannot be considered for disability benefits.  See 38 C.F.R. 
§§ 3.12, 3.354 (2008).  

Therefore, the Board finds that RO should arrange for the 
Veteran to a have VA examination to determine the current 
nature and etiology of the claimed acquired psychiatric 
disorder and it is at least likely as not related to the 
veteran's first period of service.  

The Veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the claimed 
psychiatric disorder.  The entire claims 
file must be made available to the 
examiner, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner should determine whether it 
is at least as likely as not that the 
Veteran currently suffers from an 
innocently acquired psychiatric disorder 
that had its clinical onset during 
military service.  The examiner should 
limit his opinion and discussion to the 
Veteran's first period of service only.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and his representative with a Statement 
of the Case (SSOC) and afford them with 
an appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

